 DECISIONS
 OF THE NATIONAL LABOR RELATIONS BOARD
  400 
Continental Packaging Corp
., and Continental Pak 
Corp., as Successors in Interest and/or Alter 
Egos of Poly Convertors 
of America, Inc. and/or 
Ace Cellophane and Poly Convertors of Amer-
ica, Inc. 
and
 National Organization of Industrial 
Trade Unions. 
Case 29ŒCAŒ19957 
December 31, 1998 
DECISION AND ORDER 
BY MEMBERS 
FOX, HURTGEN, AND BRAME
 Upon a charge filed by the Union on April 25, 1996, 
the General Counsel of the National Labor Relations 
Board issued a complaint and Notice of Hearing on Oc-
tober 26, 1998, against Continental Packaging Corp., and 
Continental Pak Corp., as Successors in Interest and/or 
alter egos of Poly Convertors of America, Inc., and/or 

Ace Cellophane and Poly Convertors of America, Inc., 
herein collectively, the Respondents, alleging that they 
have violated Section 8(a)(1) and (5) of the National La-

bor Relations Act.  Although properly served copies of 
the charge and complaint, the Respondents failed to file 
an answer. 
On November 23, 1998, the General Counsel filed a 
Motion for Summary Judgment with the Board.  On No-

vember 25, 1998, the Board i
ssued an order transferring 
the proceeding to the Board 
and a Notice to Show Cause 
why the motion should not be granted.  The Respondents 

filed no response.  The allegations in the motion are 

therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
Sections 102.20 and 102.21 of the Board™s Rules and 
Regulations provide that the allegations in the complaint 
shall be deemed admitted if an
 answer is not filed within 
14 days from service of the complaint, unless good cause 
is shown.  In addition, the complaint affirmatively notes 
that unless an answer is filed within 14 days of service, 
all the allegations in the complaint will be considered 

admitted.
1 In the absence of good cause being shown for the fail-
ure to file a timely answer, we grant the General Coun-
sel™s Motion for Summary Judgment. 
On the entire record, the 
Board makes the following 
                                                          
 1 The motion alleges, inter alia, that copies of the complaint and no-
tice of hearing were served by regular mail, certified mail, and person-
ally.  The copies served by mail we
re returned to the Regional Office 
stamped ﬁrefused.ﬂ  The Respondents™ failure or refusal to accept ser-
vice cannot defeat the purposes of the Act.  See, e.g., 
Michigan Expe-
diting Service, 282 NLRB 210 fn. 6 (1986).  Therefore, we find that the 
Respondents were properly served with the complaint and notice of 

hearing. 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, Poly Convertors of America, 
Inc., herein individually called Respondent Poly, has 
been a New York corporation,
 with its principal office 
and place of business located
 at 75 Onderdonk Avenue, 
Ridgewood, New York, (the Ridgewood facility), where 
it is engaged in the business of converting, printing, ser-
vicing, and manufacturing plastic bags. 
During the 12-month period preceding issuance of the 
complaint, which period is 
representative of its opera-
tions in general, Respondent Poly, in the course and con-
duct of its business operations, sold and shipped from the 
Ridgewood facility goods and materials valued in excess 
of $5000 directly to Goya Foods, Inc., and to other en-

terprises located outside th
e State of New York.   
During the same 12-month period, Respondent Poly, in 
conducting its business operations, purchased and re-

ceived at the Ridgewood facility goods, including but not 
limited to, inks, solvents, and plastics, valued in excess 
of $5000 directly from suppliers
 located outside the State 
of New York and purchased and received goods, includ-
ing but not limited to, inks, solvents, and plastics, valued 
in excess of $5000 from other 
enterprises located within 
the State of New York, each of which other enterprises, 
in turn, had received these 
goods directly from points 
located outside the State of 
New York.  During the same 
12-month period, Respondent Poly, in conducting its 

business operations, purcha
sed and received goods val-
ued in excess of $5000 at the Ridgewood facility, di-
rectly from suppliers located outside the State of New 
York and from other enterpri
ses located within the State 
of New York, each of which other enterprises had re-

ceived those goods directly 
from points outside the State 
of New York. 
On or about June 25, 1995, Respondent Poly filed a 
voluntary Chapter 11 Bankruptcy Petition in the United 
States Bankruptcy Court for the Eastern District of New 
York. 
Since on or about June 25, 1995, until April 25, 1996, 
when the above described petition was dismissed, Re-

spondent Poly was a debtor-in-possession with full au-
thority to continue its operations and to exercise all pow-
ers necessary to administer its business.   
At all material times, Ace Cellophane, which is also 
known as Ace Cellophane & Polyethylene Corp., which 

is also known as Ace Cellophane & Poly Corp. f/k/a  

Crown Poly Corp., (Respondent Ace), has been a New 
York corporation, with its principal office and place of 
business located at the Ridgewood facility, where it is 
engaged in the business of converting, printing, servic-
ing, and manufacturing plastic bags. 
During the 12-month period preceding issuance of the 
complaint, which period is 
representative of its opera-
tions in general, Respondent Ace, in the course and con-
327 NLRB No. 74 
 CONTINENTAL PACKAGING CORP
. 401 
duct of its business operations sold and shipped from the 
Ridgewood facility goods and materials valued in excess 
of $5000 directly to Goya Foods, Inc., and to other en-
terprises located outside th
e State of New York.   
During the same 12-month period, Respondent Ace, in 
conducting its business operations, purchased and re-

ceived at the Ridgewood facility goods including but not 

limited to, inks, solvents, and plastics, valued in excess 
of $5000 directly from suppliers
 located outside the State 
of New York and purchased and received at the Ridge-
wood facility goods, including but not limited to, inks, 
solvents, and plastics, valued in excess of $5000 from 
other enterprises located with
in the State of New York, 
each of which other enterpri
ses, in turn, had received 

those goods directly from point
s located outside the State of New York. 
During the same 12-month period, Respondent Ace, in 
conducting its business operations, purchased and re-

ceived goods valued in excess of $5000 at the Ridge-
wood facility, directly from points located outside the 
State of New York and from
 other enterprises located 
within the State of New York
, each of which other enter-
prises had received the goods directly from outside the 

State of New York. 
At all material times, Respondent Continental Packag-
ing Corporation, (Respondent Continental), has been a 

New York corporation, with its principal office and place 

of business located at the Ridgewood facility, where it is 
engaged in the business of converting, printing, servic-
ing, and manufacturing plastic bags. 
During the 12-month period preceding issuance of the 
complaint, which period is 
representative of its opera-
tions in general, Respondent Continental, in the course 
and conduct of its business operations, sold and shipped 
from the Ridgewood facility goods and materials valued 

in excess of $5000 directly to
 Goya Foods, Inc., and to 
other enterprises located outside the State of New York, 

and purchased and received at the Ridgewood facility 

goods, including but not limited to, inks, solvents, and 
plastics, valued in excess of $5000 directly from suppli-
ers located outside the State of New York. 
During the same 12-month period, Respondent Conti-
nental, in conducting its business operations, purchased 

and received at the Ridgewo
od facility goods, including 
but not limited to, inks, solvents, and plastics, valued in 
excess of $5000 from other enterprises located within the 
State of New York, each of wh
ich other enterprises, in 
turn, had received those goods 
directly from points lo-cated outside the State of New York and purchased and 
received goods valued in excess of $5000 at the Ridge-

wood facility, directly from points located outside the 
State of New York and from
 other enterprises located 
within the State of New York
, each of which other enter-
prises had received the goods directly from points out-
side the State of New York. 
At all material times, Continental Pak Corp., (Respon-
dent Pak), has been a New York corporation, with its 
principal office and place of business located at the 
Ridgewood facility, where it is engaged in the business 

of converting, printing, servicing, and manufacturing 
plastic bags. 
During the 12-month period preceding issuance of the 
complaint, which period is 
representative of its opera-
tions in general, Respondent Pak, in the course and con-
duct of its business operations, sold and shipped from the 

Ridgewood facility goods and materials valued in excess 
of $5000 directly to Goya Foods, Inc., and to other en-
terprises located outside the 
State of New York and pur-
chased and received at the Ridgewood facility goods, 

including but not limited to, inks, solvents, and plastics, 

valued in excess of $5000 directly from suppliers located 
outside the State of New York. 
During the same 12-month period, Respondent Pak, in 
conducting its business operations, purchased and re-

ceived at its Ridgewood facility goods, including but not 
limited to, inks, solvents, and plastics, valued in excess 

of $5000 from other enterprises located within the State 
of New York, each of which ot
her enterprises, in turn, 
had received those goods di
rectly from points located 
outside the State of New York and purchased and re-

ceived goods valued in excess of $5000 at the Ridge-
wood facility, directly from points located outside the 

State of New York and from
 other enterprises located 
within the State of New York
, each of which other enter-
prises had received the goods directly from points out-

side the State of New York. 
On or about July 31, 1996, subpoenas duces tecum and 
subpoenas ad testificandum were issued to Jacob 
Deutsch, president and part owner of Ace, Poly and Pak, 
and general manager of Continental; Mark Rosenfeld, 

president, owner, CEO and pr
incipal of Continental; and 
Katey Brisk, bookkeeper for Continental and Pak, re-

questing that they appear, testify, and produce certain 
books and records enumerated
 in the subpoena duces 
tecum, to determine, inter alia, whether the Respondents 

are enterprises that fall within the Board™s discretionary 

jurisdictional standards. 
Neither the Respondents nor their agents complied 
with these subpoenas notwith
standing their enforcement 
by the United States District
 Court for the Eastern Dis-
trict of New York and the service of that enforcement 

order on the Respondents and their agents. 
Under these circumstances
, where the Respondents 
have refused to provide information relevant to the 

Board™s jurisdictional determination, only statutory juris-

diction need be established for the General Counsel to 
establish a sufficient basis for the assertion of jurisdic-
tion.
2                                                           
 2 Tropicana Products
, 122 NLRB 121 (1959). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 402 
Accordingly, we find that Respondents Poly, Ace, 
Continental, and Pak are employers within the meaning 
of Sections 2(2), (6), and (7) of the Act. We also find that 
the Union is a labor organization within the meaning of 

Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 The following employees of the Respondents, herein 
called the unit, constitute a unit appropriate for the pur-
poses of collective-bargaining within the meaning of 
Section 9(b) of the Act: 
 All full-time and regular part-time plant and production 

workers employed at the Ridgewood facility excluding 
all other employees, guards and supervisors as defined 
in the Act. 
 At all material times, since at least January 1992, the 
Union has been the designated exclusive collective-

bargaining representative of 
the employees in the unit, 
and until a date during either the first or second week in 

March 1996, was recognized as such by Respondent Ace 

and Respondent Poly.  Such recognition was embodied 
in successive collective-bargaining agreements, the most 
recent of which was effective by its terms for the period 

from January 1, 1995, to December 31, 1997. 
At all material times, since at least approximately 
January 1992, the Union, by virtue of Section 9(a) of the 

Act, has been the exclusiv
e collective-bargaining repre-
sentative of the employees in the Unit. 
The most recent collective-
bargaining agreement con-
tains, inter alia, provisions 
requiring Respondent Ace and 
Respondent Poly (1) to make periodic payments on be-

half of the unit to the Union™s insurance trust fund which 
provided medical and dental benefits, and life insurance 
coverage; (2) to provide contributions to the Union™s 

pension fund; and (3) to deduct dues from the wages of 
employees in the unit, who execute voluntary, written 
authorizations, and to remit said moneys to the Union on 

their behalf. 
On or about a date presently unknown, but within 6 
months of the filing of the charge, Respondent Continen-

tal and Respondent Pak were established by Respondent 
Ace and Respondent Poly as subordinate instruments to 
and disguised continuances of Respondent Ace and Re-

spondent Poly. 
Based on the conduct described above, Respondent 
Continental and Respondent Pak are alter egos of and a 

single employer with Respondent Ace and Respondent 
Poly. Further, even assuming arguendo that Respondent 
Continental and Respondent Pak are not alter egos of 

Respondent Ace and Respondent Poly, we also find that 
they are successor employers inasmuch as, on a date 
presently unknown, but within 6 months of the filing of 
the charge, Respondent Continental and Respondent Pak 

purchased the business of Respondent Ace and Respon-
dent Poly, and since then have continued to operate those 

businesses in basically unchanged form, and have em-
ployed as a majority of their employees individuals who 
were previously employees of Respondent Ace and Re-

spondent Poly. 
From on or about October 25, 1995, until December 
31, 1997, the Respondents have failed and refused to 

make contributions to the Union™s insurance trust fund 
and the Union™s pension fund, (the funds), on behalf of 
the unit, as required by 
the most recent collective-
bargaining agreement. 
Since December 31, 1997, th
e Respondents have failed 
and refused to make contributions to the funds on behalf 
of the unit, notwithstanding that no impasse and no suc-
cessor agreement had been reached. 
From on or about October 25, 1995, until December 
31, 1997, the Respondents failed and refused to deduct 

and remit dues to the Union on behalf of the unit, as re-

quired by the most recent collective-bargaining agree-
ment. 
The Respondents engaged in the conduct described 
above without the consent of the Union. 
The subjects set forth above relate to wages, hours and 
other terms and conditions of employment of employees 
in the unit. 
Sometime during either the first or second week of 
March 1996, the Respondents 
withdrew recognition from 
the Union as the exclusive ba
rgaining representative of 
the unit. 
On or about May 28, 1996, by letter, the Union re-
quested that Respondent Con
tinental, as a successor in 
interest and/or alter ego of Respondent Poly and Respon-

dent Ace, recognize and barg
ain with it as the exclusive 
collective-bargaining representative of the unit. 
Since on or about May 28, 1996, the Respondents have 
failed and refused to recogni
ze and bargain with the Un-
ion as the exclusive collectiv
e-bargaining representative 
of the unit. 
By the acts described above, the Respondents have 
been failing and refusing to bargain collectively with the 

representative of its employees in violation of Section 

8(a)(1) and (5) of the Act. 
CONCLUSIONS OF 
LAW By withdrawing recognition from the Union, by failing 
to continue in effect all the terms and conditions of the 
January 1, 1995, to December 31, 1997 collective-
bargaining agreement, and by failing to make required 

payments to the funds sin
ce December 31, 1997, the Re-
spondents have failed and refused to bargain collectively 

and are continuing to fail and refuse to bargain collec-

tively with the Union as 
the exclusive collective-
bargaining representative of the unit, and have thereby 
engaged in unfair labor practices affecting commerce 
within the meaning of Section 8(a)(1) and (5) and Sec-
tion 2(6) and (7) of the Act. 
 CONTINENTAL PACKAGING CORP
. 403 
REMEDY
 Having found that the Respondents have engaged in 
certain unfair labor practices, we shall order them to 
cease and desist and to take certain affirmative action 

designed to effectuate the policies of the Act.  Specifi-
cally, having found that the 
Respondents have violated 
Section 8(a)(1) and (5) by failing and refusing to recog-
nize and bargain with the Union as the exclusive collec-
tive-bargaining representative of the unit, and by failing 
and refusing to make contributions to the Union™s insur-

ance trust fund and the Union™s Pension fund on behalf 
of the unit as required by
 the most recent collective-
bargaining agreement and notwithstanding that no im-

passe and no successor agreement have been reached, we 
shall order the Respondents to make whole their unit 

employees by making all such delinquent contributions, 
including any additional amounts due the funds in accor-
dance with 
Merryweather Optical Co
., 240 NLRB 1213, 
1216 fn. 7 (1979).  In addition, the Respondents shall 
reimburse unit employees for any expenses ensuing from 
their failure to make the required contributions, as set 

forth in 
Kraft Plumbing & Heating
, 252 NLRB 891 fn. 2 
(1980), enfd, mem. 661 F.2d 940 (9th Cir. 1981), such 

amounts to be computed in the manner set forth in 
Ogle 
Protection Service
, 183 NLRB 682 (1970), enfd. 444 
F.2d 502 (6th Cir. 1971), with interest as prescribed in 

New Horizons for the Retarded
, 283 NLRB 1173 
(1987).
3 Furthermore, having found that the Respondents vio-
lated Section 8(a)(5) and (1) by failing and refusing to 

deduct and remit dues to the Union, from on or about 
October 25, 1995 until December 31, 1997, on behalf of 
the unit, we shall order the Respondents to deduct and 
remit Union dues as required 
by the contract, and to re-
imburse the Union for their failure to do so, with interest 
as prescribed in 
New Horizons for the Retarded, 
supra. 
ORDER The National Labor Relations Board orders that the 
Respondents, Continental Packaging Corp., and Conti-
nental Pak Corp., as Successors in Interest and/or Alter 
Egos of Poly Convertors of
 America, Inc. and/or Ace 

Cellophane and Poly Converters of America, Inc., 
Ridgewood, New York, its of
ficers, agents, successors, 
and assigns, shall 
1. Cease and desist from 

(a) Withdrawing recognition from the Union as the ex-
clusive collective-bargaining agent of the unit during the 
term of the collective-bargaining agreement with the 
Union. 
                                                          
                                                           3 To the extent that an employee 
has made personal contributions to 
a fund that are accepted by the fu
nd in lieu of the Respondents™ delin-
quent contributions during the period of the delinquency, the Respon-
dents will reimburse the employee, 
but the amount of such reimburse-
ment will constitute a setoff to the amount that the Respondents other-
wise owe the fund. 
(b) Failing to continue in effect all the terms and con-
ditions of the collective-bargaining agreement with the 
Union. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize and, on request, bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
the employees in the following appropriate unit and if an 

understanding is reached, em
body the understanding in a 
signed agreement: 
 All full-time and regular part-time plant and production 
workers employed at the Ridgewood facility excluding 
all other employees, guards and supervisors as defined 
in the Act. 
 (b) Honor the terms and conditions of employment of 
the 1995Œ1997 agreement until a new agreement or 

good-faith impasse is reach
ed, make the unit employees 
whole for any loss of benefits or expenses ensuing from 

the failure to make all contractually required contribu-

tions to the Union™s insurance trust fund and the Union™s 
pension fund since on or about October 25, 1995, and 
make the required contributions to those funds, in the 

manner set forth in the remedy section of this decision. 
(c) Deduct and remit authorized union dues as required 
by the 1995Œ1997 agreement since about October 25, 

1995, and reimburse the Union for their failure to do so, 
with interest, in the manner set forth in the remedy sec-
tion of this decision. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
their facility in Ridgewood, New York, copies of the 

attached notice marked ﬁAppendix.ﬂ
4  Copies of the no-
tice, on forms provided by the Regional Director for Re-

gion 29, after being signed by the Respondents™ author-

ized representative, shall be posted by the Respondents 
immediately upon receipt and maintained for 60 con-
secutive days in conspicuous places including all places 

where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondents to 
ensure that the notices are not altered, defaced or covered 

by any other material.  In the event that, during the pend-
ency of these proceedings, one of the Respondents have 
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 404 
gone out of business or clos
ed the facility involved in 
these proceedings, that Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 

Respondent at any time since October 25, 1995. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondents have taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 

post and abide by this notice. 
 WE WILL NOT withdraw recognition from the National 
Organization of Industrial Tr
ade Unions as the exclusive 
collective-bargaining agent of the unit during the term of 

the collective-bargaining ag
reement with the Union. 
WE WILL NOT fail to continue in effect all the terms and 
conditions of the collective-bargaining agreement with 

the Union 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL recognize and, on request, bargain with the 
Union and put in writing 
any agreement reached on 
terms and conditions of employment for our employees 

in the bargaining unit: 
 All full-time and regular part-time plant and production 

workers employed at the Ridgewood facility excluding 

all other employees, guards and supervisors as defined 
in the Act. 
 WE WILL honor the terms and conditions of employ-
ment of the 1995Œ1997 agreement until a new agreement 
or good-faith impasse is reached, make the unit employ-
ees whole for any loss of benefits or expenses ensuing 
from our failure to make all contractually required con-

tributions to the Union™s insurance trust fund and the 
Union™s pension fund since on or about October 25, 
1995,and make the required contributions to those funds. 
WE WILL deduct and remit authorized union dues as re-
quired by the 1995Œ1997 agreement since about October 

25, 1995 and reimburse the Union for our failure to do 

so, with interest. 
 CONTINENTAL PACKAGING CORP
., AND 
CONTINENTAL PAK CORP., AS SUCCESSORS 
IN INTEREST AND
/OR ALTER EGOS OF POLY 
CONVERTORS OF AMERICA
, INC
. AND/OR ACE CELLOPHANE AND POLY CONVERTORS 
OF AMERICA, INC
.   